         Case 1:20-cr-00330-AJN Document 229 Filed 04/21/21 Page 1 of 5
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       April 21, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:       United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

       The Government respectfully submits this letter in response to the Court’s Order dated

April 16, 2021, which directed the parties to negotiate a final schedule for all remaining pretrial

matters in the above-referenced case. (Dkt. No. 207). Although the parties have agreed upon a

schedule for several pretrial matters, the parties have not reached complete agreement on a full

schedule. Accordingly, the Government is submitting this letter containing its proposal, and

understands that defense counsel will write separately to convey the defense’s competing proposal.

       Based on conversations with defense counsel, the Government understands that the parties

agree on the following proposed dates, assuming trial begins as scheduled on July 12, 2021:

                The Government will provide expert notice to the defense by April 23, 2021.

                The defense shall file any additional or supplemental motion briefing in light of the

                 S2 Indictment by May 7, 2021. The Government shall file its responsive briefing

                 by May 21, 2021. The defense shall file any reply briefing by May 28, 2021.

                The Government will provide the defense with the identities of the victims

                 referenced in the S2 Indictment by May 17, 2021.
          Case 1:20-cr-00330-AJN Document 229 Filed 04/21/21 Page 2 of 5

 Page 2



              The parties shall simultaneously file any motions in limine by June 14, 2021. The

               parties shall simultaneously file any responses to motions in limine by June 28,

               2021.

              The parties shall simultaneously file proposed jury questionnaires by June 18, 2021.

               Should the Court’s schedule permit, the parties would propose that the venire

               receive and complete the questionnaire during the week of June 28, 2021.

              The parties shall simultaneously file requests to charge, proposed voir dire, and

               proposed verdict sheets by June 25, 2021.

              The parties are available for a final pretrial conference on July 1, 2021.

              The parties are available to appear for a conference on July 9, 2021 at which the

               parties would propose to present any for-cause challenges to prospective jurors

               based on the written questionnaires.

       The parties have been unable to reach agreement regarding the remaining pretrial dates.

For the reasons set forth below, the Government respectfully requests that the Court set the

remaining schedule consistent with the Government’s proposals. The Government notes that these

proposed dates assume that trial will proceed as scheduled on July 12, 2021. Should trial be

adjourned, the Government would propose that these dates be correspondingly adjourned. In

particular, the Government makes the following proposals:

              The Government is prepared to produce a proposed witness list, Giglio material,

               and Jencks Act material by May 28, 2021, or 45 days in advance of trial. These

               materials will include testifying witness statements, which themselves will also

               include any co-conspirator statements about which witnesses may testify at trial.

               This deadline, which is far in advance of when such disclosures are ordinarily made
         Case 1:20-cr-00330-AJN Document 229 Filed 04/21/21 Page 3 of 5

Page 3



              in this District, will provide the defense with ample time to review these materials,

              prepare for trial, and consider and brief any in limine motions. This deadline will

              also allow the Government adequate time in the coming weeks to finalize its

              witness list for trial, review its files for all Giglio and Jencks Act materials, and

              prepare those materials for production.

             The Government is prepared to provide the defense with notice pursuant to Federal

              Rule of Evidence 404(b) by May 28, 2021, or 45 days in advance of trial.

              Consistent with the motion in limine schedule set forth above, this proposed

              deadline will provide the defense with adequate time to review the disclosure and

              file any appropriate motions. This deadline will also allow the Government

              adequate time to finalize its determination of what evidence it will seek to introduce

              at trial pursuant to Federal Rule of Evidence 404(b).

             The Government is prepared to provide the defense with its proposed exhibit list

              and marked exhibits by June 11, 2021, or one month in advance of trial. This

              deadline will allow the defense adequate time to review and raise objections to any

              Government exhibits. This deadline will also allow the Government adequate time

              to finalize its determination of what exhibits it will seek to introduce at trial.

             The Government would propose that the defense be required to provide expert

              witness disclosures pursuant to Federal Rule of Criminal Procedure 16(b)(1)(C) by

              May 14, 2021. This deadline, which is three weeks after the Government has

              agreed to provide expert notice, will give the defendant ample time to determine

              what, if any, expert testimony she may seek to offer. This deadline will also allow

              the Government sufficient time to brief the admissibility of any such proposed
          Case 1:20-cr-00330-AJN Document 229 Filed 04/21/21 Page 4 of 5

 Page 4



               testimony in advance of the motion in limine deadline.            The Government

               understands that the defense seeks to provide expert notice by June 14, 2021, but

               such a belated disclosure would not allow adequate time in advance of trial to brief

               any motions regarding the admissibility of such testimony. Additionally, the

               defense’s proposed disclosure date would not provide sufficient time for the

               Government to locate a rebuttal expert if appropriate and provide notice of that

               rebuttal expert to the defense.

              The Government would propose that the defense provide a proposed witness list

               and witness statements, pursuant to Federal Rule of Criminal Procedure 26.2, by

               June 11, 2021. This deadline will provide the defense with ample time to determine

               what, if any, defense witnesses may testify at trial. This deadline will also permit

               the Government adequate time to review these materials and raise any appropriate

               objections or motions in advance of trial.

              The Government would propose that the defense be required to provide disclosures

               pursuant to Federal Rule of Criminal Procedure 16(b)(1)(A) and 16(b)(1)(B) by

               June 11, 2021, which is the same date by which the Government seeks to produce

               its proposed exhibit list and marked exhibits. Such reciprocal disclosure will ensure

               that the Government has adequate time to review the defense’s proposed trial

               exhibits and to raise any appropriate objections in advance of trial.

       In addition, the Government notes that it has already begun producing non-testifying

witness statements, the bulk of which were produced on April 13, 2021. The Government will

continue to produce any additional non-testifying witness statements on a rolling basis as it

continues to review its files for such materials.
          Case 1:20-cr-00330-AJN Document 229 Filed 04/21/21 Page 5 of 5

 Page 5



       Finally, the Government notes that it has already produced material that it has identified as

potentially exculpatory under Brady and its progeny. The Government is not currently aware of

any additional Brady material in its possession, but the Government remains cognizant of its

disclosure obligations and will promptly produce any such material should it come to light.


                                                   Respectfully submitted,


                                                   AUDREY STRAUSS
                                                   United States Attorney


                                             By:
                                                   Maurene Comey
                                                   Alison Moe
                                                   Lara Pomerantz
                                                   Andrew Rohrbach
                                                   Assistant United States Attorneys
                                                   Southern District of New York
                                                   212-637-2324

Cc: All Counsel of Record (By ECF)
